                      Case 1:21-cv-04711-VSB Document 11 Filed 07/14/21 Page 1 of 3

 AO 120 (Rev 08/10)

                               Mail Stop 8                                                           REPORT ON THE
TO:
           Director of the U.S. Patent and Trademark Office                                  FILING OR DETERMINATION OF AN
                             P.O. Box 1450                                                   ACTION REGARDING A PATENT OR
                      Alexandria, VA 22313-1450                                                        TRADEMARK

                   In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
           filed in the U.S. District Court                            Southern District of New York                             on the following
        G2'[ Trademarks or       D   Patents.    (   D   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                           DATE FILED                           U.S. DISTRICT COURT
                l:21-cv-4711                    5/26/2021                                        Southern District of New York
PLAINTIFF                                                                         DEFENDANT

                                                                                    CHEWY, INC.
     JULIUS SAMANN LTD., and
     CAR-FRESHNER CORPORATION

         PATENTOR                         DATE OF PATENT
                                                                                             HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.                      OR TRADEMARK

 l    719,498                                   8/8/1961                    JULIUS SAMANN LTD.

 2 1,781,016                                    7/13/1993                   JULIUS SAMANN LTD.

 3 1,791,233                                    9/7/1993                    JULIUS SAMANN LTD.

 4 3,766,310                                    3/30/2010                   JULIUS SAMANN LTD.

5 2,741,364                                     7/29/2003                   JULIUS SAMANN LTD.


                                 In the above----entitled case, the following patent(s)/ trademark(s) have been included:
DA TE INCLUDED                       INCLUDED BY
                                                              D   Amendment           D   Answer         D   Cross Bill     D   Other Pleading
        PATENTOR                          DATE OF PATENT
                                                                                             HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                       OR TRADEMARK

 I

2

3

4

5



                      In the above----entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                             (BY) DEPUTY CLERK                                         DATE
           s/ Ruby .I. Krajick                                            s/K.Mango                                                   7/14/2021


Copy I-Upon initiation of action, mail this copy to Director Copy 3-Upon termination of action, mail this copy to Director
Copy 2-llpon filing document adding patent(s), mail this copy to Director Copy 4-Case file copy
      Case 1:21-cv-04711-VSB Document 11 Filed 07/14/21 Page 2 of 3




PATENT OR TRADEMARK      DATE OF PATENT OR       HOLDER OF PATENT OR
NO.                      TRADEMARK               TRADEMARK
675,796                  3/24/1959               JULIUS SA.MANN LTD.
1,942,464                12/19/1994              JULIUS SA.MANN LTD.
         Case 1:21-cv-04711-VSB Document 11 Filed 07/14/21 Page 3 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 CAR-FRESHNER CORPORATION and
 JULIUS SAMANN LTD.,

          Plaintiffs
                                                               Civil Action No.
          V.
                                                               21-cv471 l-VSB
 CHEWY, INC.,

          Defendant


                       STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through

their undersigned counsel, pursuant to Fed. R. Civ. P. 41 (a)(l ), that this action is dismissed with

prejudice, each party to bear its own fees and costs.

Dated: July 14, 2021



                                                    ~~EB~
 COWAN, LIEBOWITZ & LATMAN, P.C.


 By:           ~~J·            /(o/
          Jo ~an Z. King (jzk/ajcll.com)                   Frank D' Angelo (fdangelo@loeb.com)
        Eric J. Shimanoff (ejs/ajcll.com)           345 Park Avenue,
 I 14 West 4 7th Street                             New York, New York IO 154, New York
 New York, New York I 0036                          10562
 (212) 790-9200                                     (914) 941-5668

Attorneys.for Plaint[ffs                            Attorneys.for Defendant




29887 /066/3882832
